DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of invention I (claims 1-18) and species D (figures 7A-7I) in the reply filed on 5/18/2022 is acknowledged.  The traversal is on the ground(s) that the species aren’t mutually exclusive.  This is not found persuasive because as noted in the restriction requirement, each species requires a unique structure that is not found in the other species. Thus searching for all structures found in these varying species presents a significant search burden. Due to the varying scope of the species, a search would be required over many classes that do not overlap in scope and would also require different search strategies/queries to cover all the claimed features.
Claims 7, 9, 14-16 and 19-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected groups and species, there being no allowable generic or linking claim. 

The requirement is still deemed proper and is therefore made FINAL.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the handle, control member and actuation member as disclosed in the claimset must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8, 10-11 and 17 are rejected under 35 U.S.C. 102a1 as being anticipated by Ketai (20130066341).

As to claim 1, Ketai discloses: A medical device comprising: an elongate body (see figure 13B); and a plurality of tissue engagement devices (16/18) extending from a distal end of the elongate body (see figures 12A-16), each tissue engagement device comprising: at least one clamp (18 forms clamps) configured to engage tissue (engage leaflets); and at least one actuation member (68) configured to move the at least one clamp (moves 18) from an open configuration to a closed configuration to engage the tissue (see figures 12b-13b).

As to claim 2, Ketai discloses the invention of claim 1, Ketai further discloses: wherein the at least one clamp comprises a respective hinge (see hinge in figure 12b and 13b that 18 pivots around) configured to move between the open configuration and the closed configuration.

As to claim 3, Ketai discloses the invention of claim 1, Ketai further discloses: wherein the at least one actuation member comprises at least one of a push wire, a pull wire, a bar linkage, or a hydraulic linkage (68 is seen as a bar linkage).

As to claim 4, Ketai discloses the invention of claim 1, Ketai further discloses: herein the tissue comprises at least one leaflet of a heart valve (see figures 3a-3c and abstract).

As to claim 5, Ketai discloses the invention of claim 1, Ketai further discloses: wherein the at least one clamp comprises: a first clamp (left 18) configured to engage an anterior leaflet of a mitral valve of a heart of a patient; and a second clamp (right 18) configure to engage a posterior leaflet of the mitral valve (see figures 3a-12a and paragraph 0095).

As to claim 6, Ketai discloses the invention of claim 5, Ketai further discloses:
wherein the at least one actuation member comprises: a first actuation member (left element 68) configured to actuate the first clamp; and Page 2 of 7Application No. 16/710,927Date: May 18, 2022 Response to Restriction/Election of Species Requirement of March 18, 2022a second actuation member (right element 68) configured to actuate the second clamp.

As to claim 8, Ketai discloses the invention of claim 1, Ketai further discloses: wherein the tissue comprises a first tissue (left leaflet) and a second tissue (right leaflet), wherein, when engaged, the at least one clamp is configured to position the first tissue adjacent to the second tissue, wherein the medical device further comprises a retention device configured to retain the first tissue adjacent to the second tissue (see figures 3a-3c).

As to claim 10, Ketai discloses the invention of claim 1, Ketai further discloses: further comprising an outer sheath (86), wherein the elongate body is positioned in sliding engagement with the outer sheath, and wherein, when positioned at a target treatment site, the outer sheath may be withdrawn to expose the plurality of tissue engagement devices (see paragraph 0095).

As to claim 11, Ketai discloses the invention of claim 1, Ketai further discloses: wherein the distal end of the elongate body comprises a first arm (left 16) coupled to a first clamp of the at least one clamp and a second arm (right 16) coupled to a second clamp of the at least one clamp (see figures 12b-13b).

As to claim 17, Ketai discloses the invention of claim 1, Ketai further discloses: wherein the medical device further comprises a retention device configured to retain the engaged tissue, and wherein the retention device comprises at least one of a helical coil, a bridge clip, a u-clip, a multi-clamp device, or a suture (has a multi-clamp device, arms 16). 

Claim 18 is rejected under 35 U.S.C. 102a1 as being anticipated by Goldfarb (7,563,267).

As to claim 18, Goldfarb discloses: A medical system (system of figure 49 and 55)  comprising: a catheter (302) configured to access vasculature of a patient (see abstract), the catheter comprising: a handle (304) comprising a control member (314); and an elongate body (outside surface of the catheter), a proximal end of the elongate body being mechanically coupled to the handle (see figure 55); and a plurality of tissue engagement devices (68/18) extending from a distal end of the elongate body of the catheter (see figure 49), each tissue engagement device comprising: at least one clamp (18 is seen as a clamp) configured to engage tissue; and at least one actuation member (68) controllable at the control member of the handle and configured to move the at least one clamp from an open configuration to a closed configuration to engage the tissue (when 64 is manipulated).

Claim(s) 1 and 11-12 are rejected under 35 U.S.C. 102a1 as being anticipated by Chau (20110137397).

As to claim 1, Chau discloses: A medical device (spacer) comprising: an elongate body (3004); and a plurality of tissue engagement devices (3008/3010) extending from a distal end of the elongate body (see figures 75-76), each tissue engagement device comprising: at least one clamp (both 3008 and 3101 form clamps) configured to engage tissue (engage leaflets, see figure 76); and at least one actuation member (3032) configured to move the at least one clamp (moves device forward out of catheter which cases clamps to move) from an open configuration to a closed configuration to engage the tissue (see figures 75-76).

As to claim 11, Chau discloses the invention of claim 1, Chau further discloses: wherein the distal end of the elongate body comprises a first arm (3014) coupled to a first clamp (3010) of the at least one clamp and a second arm (3012) coupled to a second clamp (3008) of the at least one clamp (see figures 75-78).

As to claim 12, Chau discloses the invention of claim 11, Chau further discloses: wherein the first arm and the second arm are biased away from a central longitudinal axis of the elongate body (see figure 78), wherein the medical device further comprises an outer sheath (3030) having a distal end, wherein the elongate body is positioned in sliding engagement with the outer sheath (see figures 75-78), and wherein extending the distal end of the elongate body distal to the distal end of the outer sheath causes the first arm and the second arm to move away from the central longitudinal axis (see figure 78, note the claim does not require part of the device to still be In the catheter, thus fully deploying the device is seen to read on “extending the distal end of the elongate body distal to the distal end of the outer sheath causes the first arm and the second arm to move away from the central longitudinal axis”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ketai (20130066341) in view of Lane (20150257878).

As to claim 13, Ketai discloses the invention of claim 1, Ketai fails to directly disclose: wherein the at least one clamp comprises a radiopaque material.
In the same field of endeavor, namely heart treatment devices, Lane teaches its well known to put radiopaque markers on medical device anchors (claim 18 of Lane).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added radiopaque markers to the anchors of Ketai to facilitate the deployment of the device under fluoroscopy and insure proper placement of the device.

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Seguin (20100292785) in view of Williamson (20040167573).

As to claim 22, Seguin discloses: A medical device comprising: a helical coil (1) configured to join the leaflets of the native valve (structured to be able to join leaflets together).
Seguin fails to directly disclose: the medical device comprising an elongate body; a plurality of extension members extending from a distal end of the elongated body; a plurality of clamps, at least one clamp of the plurality of clamps coupled to each of the plurality of extension members, wherein the clamps are configured to hold leaflets of a native valve.
In the same filed of endeavor, namely heart valve treatment devices, Williamson teaches that its well known to use a tissue engaging delivery devices that include:  an elongate body (50); a plurality of extension members (52/120) extending from a distal end of the elongated body (see figure 13); a plurality of clamps (102/104), at least one clamp of the plurality of clamps coupled to each of the plurality of extension members (couple via rest of the device), wherein the clamps are configured to hold leaflets of a native valve, to implant leaflet engaging anchors (configured to do this function).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the delivery device of Sequin to use the structure depicted in Williamson to enable the user to isolate and stabilize the tissue to be treated. 

As to claim 23, the combination of Seguin and Williamson discloses the invention of claim 22, the combination further discloses: wherein the clamps are configured to be removed from the leaflets after the helical coil has been deployed to join the leaflets (clamps of Lane are removed once anchor is implanted). Examiner notes the helical coil of Seguin is structured to be able to join leaflets together. 

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Seguin (20100292785) and Williamson (20040167573) as applied to claim 22 above, further in view of Miller (20030105473).

As to claim 24, the combination of Seguin and Williamson discloses the invention of claim 22, the combination fails to directly disclose: wherein the helical coil includes a straightened delivery configuration within the elongate body, and wherein upon advancement from the distal end of the elongate body, the helical coil assumes a deployed, helical shape. 
In the same filed of endeavor, namely tissue fastening treatment devices, Miller teaches that its well known to introduce coil fasteners in a straightened configuration (see figures 5a-5f and paragraph 0064).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined device of Seguin and Williamson to enable the coil to be introduced in a straightened configuration as taught by Miller to enable the use of a smaller diameter piercing device thus minimizing trauma to the surrounding tissue.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Satake (20080255427): teaches coil with clamp arms.
Sato (20130325038): teaches coil fastener

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH G. HERBERMANN whose telephone number is (571)272-6390. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICH G HERBERMANN/Primary Examiner, Art Unit 3771